t c memo united_states tax_court harold ray stanley petitioner v commissioner of internal revenue respondent ellen lorane stanley petitioner v commissioner of internal revenue respondent docket nos 7238-13l 7301-13l filed date harold ray stanley and ellen lorane stanley pro sese william f castor for respondent memorandum findings_of_fact and opinion pugh judge these consolidated cases were commenced in response to two notices of determination concerning collection action s under section and or the internal_revenue_service irs sent a notice_of_determination to harold ray stanley for his outstanding tax_liabilities sustaining a proposed lien with respect to his unpaid tax for tax years and and a proposed levy with respect to his unpaid tax for and the case at docket no 7238-13l arises from a petition filed in response to the notice sent to mr stanley the irs sent a separate notice_of_determination to ellen lorane stanley with respect to her joint outstanding tax_liabilities for tax years and sustaining a proposed lien and levy the case at docket no 7301-13l arises from a petition filed in response to the notice sent to mrs stanley these cases were consolidated for trial and opinion separate decisions will be issued the issues for decision are whether petitioners may challenge the underlying liabilities whether the settlement officer abused his discretion in sustaining the proposed lien and levy actions whether mrs stanley is entitled to relief from joint_and_several_liability innocent spouse relief and whether mr stanley is liable for a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times findings_of_fact i mr stanley for and mr stanley failed to file his federal_income_tax returns pursuant to sec_6020 respondent filed substitutes for returns for both years and sent mr stanley notices of deficiency to his last_known_address by certified mail mr stanley failed to file a petition with the court challenging the notices of deficiency previously in docket no 5096-10l mr stanley challenged respondent’s determination to proceed with collection by levy of his unpaid federal_income_tax additions to tax and interest for the tax_year the court found that mr stanley had received his notice_of_deficiency and therefore was precluded from raising the underlying liability the court rejected as incoherent and frivolous mr stanley’s arguments that he settled the tax_liability under the uniform commercial code and that a payment was made by writing accepted for value on a payment voucher we also warned mr stanley that any similar arguments in the future may subject him to a penalty under sec_6673 the court’s order and decision was affirmed by the court_of_appeals for the eighth circuit stanley v commissioner t c dkt no 5096-10l date order and decision aff’d per order no 8th cir date for and mr and mrs stanley filed joint federal_income_tax returns but failed to pay the tax shown as due mr stanley filed his return as married_filing_separately but failed to pay the tax shown as due respondent subsequently sent mr stanley a notice_of_intent_to_levy and notice of your right to a hearing levy notice for years and respondent also sent a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl to mr stanley for years and and sent an nftl addressed to both mr and mrs stanley for and on date mr stanley timely mailed to respondent a form request for a collection_due_process or equivalent_hearing in which he requested a hearing with respect to the nftl for and also on date mr stanley timely mailed another form to respondent requesting an administrative hearing with respect to the nftl and the levy notice for and mr stanley’s overlapping forms do not specify which nftl but together cover all of the proposed collection actions and years on the forms mr stanley did not check any of the boxes indicating he was requesting a collection alternative or innocent spouse relief instead he wrote on the forms that the tax_liabilities are settled per u c c uniform commercial code and is currently before 8th circuit_court of appeals case on date settlement officer melcher so melcher wrote to mr stanley scheduling a telephonic administrative hearing for date in the letter so melcher informed mr stanley he could not review the underlying liability so melcher requested that mr stanley send within days of the letter a completed form 433-a collection information statement for wage earners and self-employed individuals signed federal_income_tax returns for and proof of estimated_tax payments for and bank statements for the last three months assets with current valuations any substantiation that the liability has been settled in the court_of_appeals and his proposed resolution on date mr stanley wrote a letter to so melcher informing him that the liabilities were pending in the 8th circuit_court of appeals also mr stanley wrote attached are copies of documents responding to presentments from the i r s for the subject tax years no original signed document has been returned by the i r s and no notice of dishonor identifiable with these documents has been received from the i r s the liabilities therefore stand settled under the uniform commercial code mr stanley attached forms 1040-v payment voucher and reminder notices for years through to the letter on the forms 1040-v he wrote pay to the united_states treasury and on the reminder notices he wrote accepted for value and returned for value on date so melcher and mr stanley had a telephonic administrative hearing during which mr stanley stated he did not wish to discuss a collection alternative he did not receive notices of deficiency for any of the years in issue and he had made payments to the irs in satisfaction of his outstanding tax_liabilities mr stanley also verified his address and that he had lived at the address for at least the past five years during the administrative hearing so melcher informed mr stanley that the documents he mailed to the irs did not constitute payments asked mr stanley whether he had copies of any checks or verifications of debits from a bank account showing payment gave mr stanley a week to submit any such proof of actual payment and informed mr stanley that mr stanley had attached the notice_of_deficiency to the documents he had mailed to so melcher on date mr stanley informed so melcher that he did not have copies of any checks or verifications of debits from a bank account showing payment mr stanley also verified that he had not sent in the financial information that so melcher requested in the date letter nor did he send in proof of payment that so melcher requested during the telephonic hearing on date the appeals_office issued a notice_of_determination and a decision letter sustaining the collection actions on date respondent filed a motion for remand because the administrative record did not include a complete record of mr stanley’s and federal_income_tax on date the appeals_office issued a supplemental notice_of_determination sustaining the collection actions on the basis of the administrative record as supplemented on date respondent filed a motion to impose a penalty under sec_6673 on date mr stanley filed a motion for damages requesting that he be compensated for damages to his personal and working reputation caused by unlawful levy action during pendency of mr stanley’s previous case regarding the tax_year before the court_of_appeals for the 8th circuit on date the court issued an order denying mr stanley’s motion for damages respondent conceded that petitioners timely filed their forms and that the decision letter should be treated as a notice_of_determination previously in docket no mr stanley challenged respondent’s notice_of_deficiency and additions to tax for the and tax years he argued that the government did not have the authority to tax his labor and reimbursed expenses the court rejected his arguments as frivolous and without merit and sustained respondent’s notice_of_deficiency and determination of additions to tax stanley v commissioner t c dkt no date bench opinion aff’d per order no 8th cir date in affirming the decision the court_of_appeals for the eighth circuit also imposed sanctions of dollar_figure under u s c sec ii mrs stanley on date respondent issued to mrs stanley a levy notice for and on date as described above respondent issued to both mr and mrs stanley an nftl for and on date in response to the nftl and the levy notice mrs stanley timely mailed two forms on the forms mrs stanley did not check any of the boxes requesting a collection alternative instead she checked a box requesting innocent spouse relief and wrote that she had no income for or she did not attach the required form_8857 request for innocent spouse relief on date so melcher wrote to mrs stanley scheduling a telephonic administrative hearing for date so melcher requested that mrs stanley send within days of the letter a completed form 433-a signed federal_income_tax returns for and proof of estimated_tax payments for and bank statements for the last three months copies of and federal_income_tax returns and her proposed resolution by a letter dated date mrs stanley replied to so melcher informing him that she had received no taxable_income for and mrs stanley attached to the letter copies of the collection notices for and and wrote refused for cause no taxable_income for this entity during the date administrative hearing mrs stanley stated that she did not receive notices of deficiency she voluntarily signed and filed the joint and tax returns she did not have income for and and she filed an injured_spouse claim so melcher explained that she could not make an injured_spouse claim because it applied only to an overpayment_of_tax mrs stanley did not send in any of the requested financial information nor did she discuss a collection alternative or raise an innocent spouse as distinct from injured_spouse claim at the administrative hearing on date the appeals_office issued a notice_of_determination and a decision letter sustaining the collection actions against mrs stanley on date respondent filed a motion for remand because the administrative record did not include a complete record of mrs stanley’s federal_income_tax on date the appeals_office issued a supplemental notice_of_determination sustaining the collection actions on the basis of the administrative record as supplemented opinion i statutory framework sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see also sec_6321 additionally the secretary must notify the taxpayer of his or her right to an administrative hearing sec_6320 and c sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify the taxpayer of the secretary’s intention to levy sec_6331 the secretary also must notify the taxpayer of his or her right to an administrative hearing sec_6330 the taxpayer may request an administrative hearing by the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 ii standard of review where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination de novo 114_tc_176 where the underlying tax_liability is not properly at issue the court reviews the commissioner’s determination for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir iii underlying liability a taxpayer may challenge the underlying tax_liability during an administrative hearing if the taxpayer did not receive a statutory notice of deficiency for the liability or did not otherwise have the opportunity to dispute the liability sec_6330 see also 122_tc_1 holding that taxpayers are allowed to challenge the underlying liability where taxpayers self-assessed their underlying liability and did not receive a notice_of_deficiency this court may consider such a challenge however only if the taxpayer properly raised it before the settlement officer 129_tc_107 an issue is not properly raised at the administrative hearing if the taxpayer fails to request appeals consideration of the relevant issue or if he or she requests appeals consideration but fails to present any evidence after being given a reasonable opportunity to do so mcrae v commissioner tcmemo_2015_132 at holding that the taxpayer failed explicitly to contest his underlying liability during the administrative hearing and failed to provide any evidence concerning his liability see sec_301_6320-1 q a-f3 f q a-f3 proced admin regs a mr stanley and tax years the court’s determination of whether a taxpayer has received a notice_of_deficiency so as to preclude a challenge to the underlying liability under section c b is made o n the preponderance_of_the_evidence see 114_tc_604 when not rebutted by the taxpayer the presumptions of official regularity and of delivery may establish that the statutory notice was delivered to the taxpayer see garrett v commissioner tcmemo_2015_228 at the commissioner bears the burden of proving by competent and persuasive evidence that the notice_of_deficiency was properly mailed see 94_tc_82 in appropriate circumstances a u s postal service form_3877 is sufficient to show that a notice_of_deficiency was sent and delivery was attempted see campbell v commissioner tcmemo_2013_57 at mr stanley denies receiving the notices of deficiency for and but we do not find his self-serving statements credible and the record does not support his position the record including a form_3877 shows that respondent mailed to mr stanley at his last_known_address by certified mail the notice_of_deficiency for he failed to present evidence at trial other than his self- serving statements which we did not find creditable that would overcome the presumption of delivery created by the form_3877 further mr stanley attached the notice_of_deficiency for to a letter he mailed to so melcher contradicting his denial of receipt of that notice_of_deficiency the express language of sec_6330 therefore bars mr stanley from challenging his underlying tax_liabilities for and tax_year in docket no 5096-10l the court found that mr stanley was precluded from challenging the underlying liability for that finding applies equally here see 333_us_591 holding that a judgment relating to liability for a particular tax_year is res_judicata as to the same claim and the same tax_year see also sec_6330 limiting a taxpayer to one hearing per taxable_period therefore mr stanley is precluded from challenging the underlying liability for and tax years petitioners jointly filed returns for and but failed to pay the tax shown as due for those years because petitioners did not receive a notice_of_deficiency for or or have an opportunity to dispute the underlying liabilities they may dispute them in challenging the collection action see montgomery v commissioner t c pincite a taxpayer’s claim to have paid an income_tax_liability arising from an otherwise unchallenged assessment might be viewed as a challenge to the existence or the amount of that liability within the meaning of sec_6330 see eg 116_tc_60 according to mr stanley the underlying liabilities for and were paid in full upon his submission of documents to the irs but the documents mr stanley submitted do not constitute payment under sec_6311 and its corresponding regulation nothing else in the record shows that the underlying liabilities have been paid even were we to treat mr stanley’s unsupported claims of payment as a proper challenge to the underlying liabilities entitled to de novo review we would reject his claim for the same reason b mrs stanley mrs stanley likewise did not receive a notice_of_deficiency for and at her administrative hearing mrs stanley did not challenge the underlying liabilities but rather asserted that she returned the collection notices to the irs for cause because she did not have income for and generously read this could be construed as challenging whether she had any liability but she failed to go further nor did she provide any documentation when we note that there is some uncertainty in our precedents as to the proper standard of review see 141_tc_173 n but we need not decide what standard of review would apply here because mr stanley’s challenge fails under either standard asked by so melcher to do so we therefore find that mrs stanley failed properly to challenge the underlying liabilities see sec_6330 see also montgomery v commissioner t c pincite zook v commissioner tcmemo_2013_128 at holding that the taxpayer failed properly to raise her underlying liabilities when she failed to provide any documentation of the underlying liabilities and asserted frivolous arguments therefore mrs stanley is precluded from challenging the underlying liabilities for and now iv abuse_of_discretion sec_6330 provides that as part of an administrative hearing the settlement officer must address any relevant issues the taxpayer raises in the hearing request including spousal defenses and collection alternatives the taxpayer generally only can ask the court to consider an issue that was raised in the taxpayer’s administrative hearing 118_tc_488 sec_301_6330-1 q a-f5 proced admin regs when the taxpayer does not present a collection alternative or a spousal defense for the settlement officer to consider it is impossible for the court to conclude that the settlement officer abused his discretion by rejecting it 454_f3d_688 7th cir 124_tc_69 since there was no offer_in_compromise before the settlement officer there was no abuse_of_discretion in the settlement officer’s failing to consider an offer_in_compromise magana v commissioner t c pincite holding that it would be anomalous to conclude that an appeals_office abused its discretion under sec_6330 in failing to grant relief or in failing to consider arguments issues or other matter s not raised by taxpayers or not otherwise brought to the attention of an appeals_office during an administrative hearing a mr stanley mr stanley failed to raise any collection alternatives or spousal defenses in his administrative hearing nor did our review of the administrative record uncover any irregularities in so melcher’s verification that the requirements of sec_6330 were satisfied therefore we hold that so melcher did not abuse his discretion in sustaining the collection actions b mrs stanley each spouse is jointly and severally liable for the entire tax reported as due on a joint_return for that year sec_6013 in certain circumstances however a spouse who filed a joint_return may seek innocent spouse relief under the procedures in sec_6015 a taxpayer may claim innocent spouse relief under sec_6015 in a lien and levy case under rules prescribed by the secretary sec_301_6330-1 proced admin regs a taxpayer generally must submit form_8857 or a written_statement containing the same information as form_8857 sec_1 a income_tax regs see kindred v commissioner f 3d pincite mrs stanley indicated on form that she was requesting innocent spouse relief she did not submit form_8857 nor did she raise an innocent spouse claim in the administrative hearing instead mrs stanley claimed injured_spouse relief in the administrative hearing so melcher explained that injured_spouse relief was for an overpayment_of_tax and not a deficiency so melcher gave mrs stanley another week to submit additional financial information but she failed to do so we conclude that so melcher did not abuse his discretion in sustaining the collection actions when mrs stanley did not provide form_8857 raise any collection alternatives or articulate a basis for innocent spouse relief more specific than that she had no income nor did our review of the administrative record uncover any irregularities in so melcher’s verification that the requirements of sec_6330 were satisfied v sec_6673 penalty sec_6673 authorizes the court to impose a penalty of up to dollar_figure for frivolous and groundless arguments and whenever it appears to the court that proceedings before us have been instituted or maintained by the taxpayer primarily for delay sec_6673 a mr stanley mr stanley was warned in his case at docket no 5096-10l that his positions were incoherent and frivolous and that if he continued to make similar arguments he risked penalties notwithstanding that warning and a second rejection of his position in docket no 5096-10l mr stanley persisted in making similar arguments while mr stanley stated at trial that he now has abandoned the ucc argument we find that mr stanley continued to make substantially the same frivolous arguments further even if mr stanley has abandoned the specific frivolous arguments now that his appeal has failed he has offered no nonfrivolous arguments in support of his petition even though he persists in opposing respondent’s collection actions instituting or maintaining proceedings primarily for delay is a separate ground for imposing a penalty we therefore will grant respondent’s motion and impose a penalty of dollar_figure under sec_6673 on mr stanley we also warn mr stanley that if he does not abandon his misguided arguments which amount to nothing more than delay tactics it is very likely that in future cases before the court a greater penalty will be imposed b mrs stanley respondent did not move for us to impose a penalty on mrs stanley and she was not party to the prior proceeding we decline to penalize her now sua sponte we warn mrs stanley however that if she persists in making the same frivolous arguments in future cases she also risks a penalty to reflect the foregoing decisions will be entered for respondent and an appropriate order imposing a sec_6673 penalty on mr stanley will be issued in docket no 7238-13l
